DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Sung et al. (Sung) (US 2016/0351565 A1 now US 10,103,142 B2).
	In regards to claim 1, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses a circuit device (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B), comprising: a substrate (item 110) that includes a first well region (region I or II) having a first dopant type (n or p type) and a second well region (region I or II) having a second dopant type (n or p type) different from the first dopant type (n or p type); a first fin (items F1 or F2) and a second fin (items F1 or F2) extending from the substrate (item 110), the first fin (items F1 or F2) being over the first well region (region I or II) and the second fin (items F1 or F2) being over the second well region (region I or II); a dielectric material (items 112 plus 114 plus 124 plus 126) disposed between the first fin (items F1 or F2) and the second fin (items F1 or F2) such that the first fin (items F1 or F2) and the second fin (items F1 or F2) extend above a top surface of the dielectric material (items 112 plus 114 plus 124 plus 126); and a well isolation feature (items 112 plus 114) that includes a portion of the dielectric material (items 112 plus 120) that extends into the substrate (item 110), wherein a bottom surface of the well isolation (items 112 plus 114) feature is below a top surface of the substrate (item 110) and the well isolation feature  (items 112 plus 114) spans over an interface between the first well region (region I or II) and the second well region (region I or II).
	In regards to claim 2, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses wherein the bottom surface of the well isolation feature (items 112 plus 114) is at least 40 nm below the top surface of the substrate (item 110, paragraph 257).
3. The circuit device of claim 1, wherein the well isolation feature has rounded bottom corners.
	In regards to claim 4, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses wherein the well isolation feature (items 112 plus 114) comprises a first edge farther away from the interface and a second edge closer to the interface, wherein the first edge is closer to the first fin than (items F1 or F2) to the second fin (items F1 or F2).
5. The circuit device of claim 1, wherein a distance between the first fin and the interface is greater than a distance between the second fin and the interface.
In regards to claim 6, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses wherein the first fin (items F1 or F2) has the second dopant type (n or p type) and the second fin (items F1 or F2) has the first dopant type (n or p type).
	In regards to claim 7, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses wherein the dielectric material (items 112 plus 114 plus 124 plus 126) is spaced apart from the first fin (items F1 or F2) and the second fin (items F1 or F2) by a dielectric liner (item 122), wherein a composition of the dielectric material (items 112 plus 114 plus 124 plus 126) is different from a composition of the dielectric liner (item 122, paragraphs 74-79).
	In regards to claim 8, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses wherein the dielectric material (items 112 plus 114 plus 124 plus 126) is spaced apart from the top surface of the substrate (item 110) by the dielectric liner (item 122).
	In regards to claim 9, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses wherein the dielectric material (items 112 plus 114 plus 124 plus 126) in the well isolation feature (item 112 plus 114) is in direct contact with the substrate (item 110).
	In regards to claim 10, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses a device structure (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B), comprising: a substrate (item 110) comprising an n-type well region (region I or II) and a p-type well region (region I or II); a first fin (any one of the plurality of F1 or F2) and a second fin (any one of the plurality of F1 or F2) disposed over the n-type well region (region I or II); a third fin (any one of the plurality of F1 or F2) and a fourth fin (any one of the plurality of F1 or F2) disposed over the p-type well region (region I or II), the third fin (any one of the plurality of F1 or F2) being closer to the second fin (any one of the plurality of F1 or F2) than the first fin (any one of the plurality of F1 or F2); a first gate structure (items 152 or 154) wrapping over the first fin (any one of the plurality of F1 or F2) and the second fin (any one of the plurality of F1 or F2); a second gate structure (items 152 or 154)  wrapping over the third fin (any one of the plurality of F1 or F2) and the fourth fin (any one of the plurality of F1 or F2), the second gate structure (items 152 or 154) being isolated from the first gate structure (items 152 or 154); a fin isolation feature (item 126, 136 or 142) disposed between the first fin (any one of the plurality of F1 or F2) and the third fin (any one of the plurality of F1 or F2); and a well isolation feature (items 112 plus 114) disposed below the fin isolation feature (items 126, 136 or 142), wherein the well isolation feature (items 112 plus 114) extends into the substrate (item 110) and spans over an interface between the n-type well region (region I or II) and the p-type well region (region I or II).
	In regards to claim 11, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11B, 17B and associated text and items) discloses wherein the first fin (any one of the plurality of F1 or F2) and the second fin (any one of the plurality of F1 or F2) comprise a p-type dopant, wherein the third fin (any one of the plurality of F1 or F2) and the fourth fin (any one of the plurality of F1 or F2) comprise an n-type dopant.
	In regards to claim 12, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein the first fin (any one of the plurality of F1 or F2), the second fin (any one of the plurality of F1 or F2), the third fin (any one of the plurality of F1 or F2), and the fourth fin (any one of the plurality of F1 or F2) extend lengthwise along a first direction, wherein the first gate structure (items 152 or 154) and the second gate structure (items 152 or 154) extend lengthwise along a second direction perpendicular to the first direction (Fig. 11A).
	In regards to claim 13, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein, along the first direction, the second fin (any one of the plurality of F1 or F2) terminates at the well isolation feature (items 112 plus 114).
	In regards to claim 14, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein the fin isolation feature (items 124, 126, or 142) is spaced apart from the first fin (any one of the plurality of F1 or F2) and the third fin (any one of the plurality of F1 or F2) by a dielectric liner (item 122, 132, 124 or 134).
	In regards to claim 15, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein the dielectric liner (item 124, 134) comprises silicon nitride (paragraph 75).
	In regards to claim 16, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein the well isolation feature (items 112 plus 114) is in direct contact with the substrate (item 110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Sung) (US 2016/0351565 A1 now US 10,103,142 B2) in view of Liaw (US 2017/0194323 A1).
	In regards to claim 17, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses a substrate (item 110) comprising a p-type well region (region I or II), and an n-type well region (region I or II); a first fin (any one of F1 or F2) and a second fin (any one of F1 or F2) disposed over the p-type well region (region I or II); a third fin (any one of F1 or F2) and a fourth fin (any one of F1 or F2) disposed over the n-type well region (region I or II); a fifth fin (any one of F1 or F2) and a sixth fin (any one of F1 or F2) disposed over the p-type well region (region I or II); a first gate structure (items 152 or 154) wrapping over the first fin (any one of F1 or F2), the second fin (any one of F1 or F2), the third fin (any one of F1 or F2), and the fourth fin (any one of F1 or F2); a second gate structure (items 152 or 154) wrapping over the fifth fin (any one of F1 or F2) and the sixth fin (any one of F1 or F2), the second gate structure (items 152 or 154) being spaced apart from the first gate structure (items 152 or 154); a fin isolation feature (items 124, 126, or 142) adjacent the first gate structure (items 152 or 154) and the second gate structure (items 152 or 154) and disposed between the third fin (any one of F1 or F2) and the fifth fin (any one of F1 or F2); and a well isolation feature (item 112 plus 114) below the fin isolation feature (items 124, 126 or 142), extending into the substrate (item 110), and spanning over an interface between the n-type well region (region I or II) and the p-type well region (region I or II).
	Sung does not specifically disclose a substrate comprising a first p-type well region, a second p-type well region, and an n-type well region sandwich between the first p-type well region and the second p-type well region; a first fin and a second fin disposed over the first p-type well region; a third fin and a fourth fin disposed over the n-type well region; a fifth fin and a sixth fin disposed over the second p-type well region; a first gate structure wrapping over the first fin, the second fin, the third fin, and the fourth fin; a second gate structure wrapping over the fifth fin and the sixth fin, the second gate structure being spaced apart from the first gate structure; a well isolation feature spanning over an interface between the n-type well region and the second p-type well region.
	Liaw (Figs. 7, 9, 11 and associated text) discloses a substrate (item 64) comprising a first p-type well region (p-well on the right), a second p-type well region (p-well on the left), and an n-type well region (n-well in the middle) sandwich between the first p-type well region (p-well on the right) and the second p-type well region (p-well on the left); a first fin over the first p-type well region (p-well on the right); a third fin (item 12) and a fourth fin (item 12) disposed over the n-type well region (n-well); another fin disposed over the second p-type well region (p-well on the left); a first gate structure (shown but not labeled) wrapping fins in the n-type well region (n-well) and the first p-type well region (p-well on the right); a second gate structure (shown but not labeled) wrapping over fin over the second p-type well region (p-well on the left), the second gate structure (shown but not labeled) being spaced apart from the first gate structure (shown but not labeled); a well isolation feature (item 42) spanning over an interface between the n-type well region (n-well) and the second p-type well region (p-well on the left).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sung with the teachings of Liaw for thee purpose of an SRAM unit cell.
	In regards to claim 18, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein the second fin (any one of F1 or F2) extends lengthwise along a first direction, wherein the first gate structure (items 152or 154) extends lengthwise along a second direction perpendicular to the first direction, wherein, along the first direction, the second fin (any one of F1 or F2) terminates at the well isolation feature (items 112 plus 114).
	In regards to claim 19, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein, along the second direction, the fin isolation feature (items 124, 126 or 142) is spaced apart from the third fin (any one of F1 or F2) and the fifth fin (any one of F1 or F2) by a dielectric liner (items 122 or 124).
	In regards to claim 20, Sung (Figs. 1B, 1C, 2, 3, 4A, 4D, 5, 6, 7, 8A, 8B, 9, 10, 11A, 11B, 17B and associated text and items) discloses wherein, along the second direction, the well isolation feature (items 112 plus 114) is in direct contact with the substrate (item 110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 2, 2022